Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 1 of 9 PagelID# 115

 

ILD
IN OPEN COURT

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA CLERK, US. DISTRICT COURT
NORFOLK, VA

 

 

 

 

 

Norfolk Division
UNITED STATES OF AMERICA UNDER SEAL

Y. CRIMINAL NO. 2:20er 11

XAVIER HOWELL, 21 U.S.C. § 846
a/k/a ““X,” Conspiracy to Manufacture, Distribute, and

Possess with Intent to Manufacture and
Distribute Methamphetamine
(Count 1)

(Counts 1-3)
eum 21 U.S.C. §§ 841 (a)(1) and 841(b)(1),
[a 18 U.S.C. § 2
a
a

Possession with Intent to Distribute

Methamphetamine
(Counts 2-3)

 

Criminal Forfeiture

and

TAMARA LATISHA HOWELL,
(Counts 1 and 2)

Nemaee” Nene easel mage sea “eae” ame” er Net et! Nessa! Sansa” Net! Smt Nee Nee See! Naeger Nee” eee Nee ne ee

Defendants.

INDICTMENT
February 2020 TERM — at Norfolk

THE GRAND JURY CHARGES THAT:

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 2 of 9 PagelID# 116

COUNT ONE

(Conspiracy to Manufacture, Distribute,
and Possess with Intent to Manufacture and Distribute Methamphetamine)

Beginning in or about March 2019 and continuing thereafter until on or about November

26, 2019, within the Eastern District of Virginia and elsewhere, the defendants, XAVIER

HOWELL, a/k/a “X,”
20 AMARA LATISHA HOWELL, did

unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree with each
other and with other persons, both known and unknown to the grand jury, to unlawfully,
knowingly, and intentionally manufacture, distribute, and possess with intent to manufacture and
distribute 50 grams or more of methamphetamine, commonly known as “ice,” and 500 grams or
more of a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and 841(b)(1)(A).

Ways, Manner, and Means of the Conspiracy

1. The objective of the conspiracy was to make moncy through the importation,
manufacture, and distribution of methamphetamine. The ways, manner, and means by which
that objective was carried out included, but were not limited to, the following:

2. It was part of the conspiracy for XAVIER HOWELL to procure
methamphetamine and have it shipped in wholesale quantities from California into the Eastern
District of Virginia.

3. It was a further part of the conspiracy for J (0 serve as a source of

supply for methamphetamine to XAVIER HOWELL and his Virginia-based co-conspirators.

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 3 of 9 PagelD# 117

4, It was a further part of the conspiracy for J to arm QR ith a
handgun.

5. It was a further part of the conspiracy for i
EE © facilitate the shipment of packages
containing methamphetamine from Fs and fi California-based co-conspirators to
XAVIER HOWELL and his Virginia-based co-conspirators.

6, It was a further part of the conspiracy for [EB 0 receive
wholesale quantities of methamphetamine from XAVIER HOWELL for further distribution
within the Eastern District of Virginia.

7. It was a further part of the conspiracy for I 10 rent a
residence using an assumed identity for the use of i. XAVIER HOWELL, and other co-
conspirators to store methamphetamine.

8. It was a further part of the conspiracy for TAMARA LATISHA HOWELL to
reccive packages of methamphetamine at an address in Virginia Beach on behalf of XAVIER
HOWELL and their Virginia-based co-conspirators.

9, It was a further part of the conspiracy for the defendants and their co-conspirators
to conduct financial transactions with drug proceeds, including wire transfers, bank deposits,
electronic transfers, and withdrawals, to facilitate the procurement, transportation, and
distribution of methamphetamine.

10. It was a further part of the conspiracy for the defendants and their co-conspirators
to use communication facilities to coordinate the purchase, shipment, and distribution of

methamphetamine and the proceeds from methamphetamine sales,

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 4 of 9 PagelD# 118

OVERT ACTS

In furtherance of the conspiracy and to accomplish the objective thereof, the following
overt acts, among others, were committed in the Eastern District of Virginia, the Central District
of California, and elsewhere:

I. On or about September 6, 2019, XAVIER HOWELL transferred approximately
$2,000 to MY using a digital payment service,

2, On or about September 10, 20), deposited approximately $2,120
into a bank account ggcontrolled at an automated teller machine on [ast Little Creek Road in
Norfolk, Virginia.

3. -On or about September 11, 2019, XAVIER HOWELL transferred approximately
$2,000 to using a digital payment service.

4, On or about September 11, 2019, TAMARA LATISHA HOWELL received a
package containing approximately one kilogram of a controlled substance that had been shipped
from a United States Post Office in Vernon, California, to her residence on Ego Drive in Virginia
Beach, Virginia.

5. On or about September 15, 2019, XAVIER HOWELL transferred approximately
$2,000 to JY using a digital payment service,

6. On or about September 16, 2019, XAVIER HOWELL transferred approximately
$2,000 to using a digital payment service,

7. On or about September 22, 2019, XAVIER HOWELL, transferred approximately
$2,000 to using a digital payment service.

8. On or about September 24, 2019, mailed a Priority

Mail Express package containing approximately 1.75 kilograms of methamphetamine from a

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 5 of 9 PagelD# 119

United States Post Office in Vernon, California, to the residence of TAMARA LATISHA
HOWELL on Ego Drive in Virginia Beach, Virginia.

9. On or about September 25, 2019, XAVIER HOWELL transferred approximately
$500 to using a digital payment service.

10. On or about September 27, 2019, in Chesapeake, Virginia, XAVIER HOWELL
and TAMARA LATISHA HOWELL possessed with intent to distribute approximately 1.75

kilograms of methamphetamine.

11. Onorabout September 27, 2019, in Chesapeake, Virginia, XAVIER HOWELL
a i possessed with intent to distribute approximately 170 grams of a
mixture and substance containing methamphetamine and over $6,000 in United States currency.

12, On or about November 26, 2019, in Anaheim, California, possessed
approximately $17,000 in United States currency and a Walther semi-automatic handgun.

(All in violation of Title 21, United States Code, Section 846.)

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 6 of 9 PagelD# 120

COUNT TWO

(Possession with Intent to Distribute Methamphetamine)

On or about September 27, 2019, in Chesapeake, Virginia, in the Eastern District of
Virginia, the defendants, XAVIER HOWELL, a/k/a “X,” and TAMARA LATISHA HOWELL
did unlawfully, knowingly, and intentionally possess with intent to distribute 50 grams or more
of methamphetamine, commonly known as “ice,” and 500 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance.

(In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), and Title 18,
United States Code, Section 2.)

COUNT THREE

(Possession with Intent to Distribute Mcthamphctaminc)
On or about September 27, 2019, in Chesapeake, Virginia, in the Eastern District of
Virginia, the defendants, XAVIER HOWELL, a/k/a “X,” m0
GE i unlawfully, knowingly, and intentionally possess with intent to distribute 50 grams
or more of a mixture and substance containing a delectable amount of methamphetamine, a
Schedule II controlled substance.

(In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B), and Title 18,
United States Code, Section 2.)

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 7 of 9 PagelID# 121

CRIMINAL FORFEITURE

THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:

1. The defendants, XAVIER HOWELL, a/k/a “3, DT
and TAMARA LATISHA HOWELL, if convicted of any of the violations alleged in this

Indictment, shall forfeit to the United States, as part of the sentencing pursuant to Federal Rule of

Criminal Procedure 32.2, any firearm or ammunition used in or involved in the violation.

2. The defendants, XAVIER HOWELL, a/k/a “X,”

and TAMARA LATISHA HOWELL, if convicted of any of the violations alleged in this
Indictment, shall forfeit to the United States, as part of the sentencing pursuant to Federal Rule of
Criminal Procedure 32.2:
a. Any property constituting, or derived from, any proceeds the defendant obtained,
directly or indirectly, as the result of the violation; and
b. Any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, the violation.
3. If any property that is subject to forfeiture above, as a result of any act or
omission of the defendants, (a) cannot be located upon the exercise of due diligence, (b) has been
transferred to, sold to, or deposited with a third party, (c) has been placed beyond the jurisdiction
of the Court, (d) has been substantially diminished in value, or (e) has been commingled with

other property that cannot be divided without difficulty, it is the intention of the United States to

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 8 of 9 PagelID# 122

seek forfeiture of any other property of the defendants, as subject to forfeiture under Title 21,
United States Code, Section 853(p).

(In accordance with 18 U.S.C. § 924(d) by 28 U.S.C. § 2461, and 21 U.S.C, § 853.)

 
Case 2:20-cr-00011-JAG-LRL Document 15 Filed 02/14/20 Page 9 of 9 PagelID# 123

United States v. Xavier Howell et al.

2:20cr } /
Sealed Pursuant to the

E-Government Act of 200%
A TRUE BILL:

FOREPERSON

G. Zachary Terwilliger
UNITED STATES ATTORNEY

By: LC Bore

Andrew Bosse

John F. Butler

Assistant United States Attorneys

United States Attorney’s Office

101 West Main Street, Suite 6000

Norfolk, VA 23510

Office Number: 757-441-633 1

Email Address: andrew. bosse@usdoj.gov
john.f.butler@usdoj.gov

 

 
